           Case 1:17-vv-00625-UNJ Document 78 Filed 12/05/19 Page 1 of 4




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-0625V
                                     Filed: October 7, 2019
                                         UNPUBLISHED


    JANINE KING,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Shoulder
    HUMAN SERVICES,                                          Injury Related to Vaccine
                                                             Administration (SIRVA)
                       Respondent.


Braden Blumenstiel, Blumenstiel Falvo, LLC, Dublin, OH, for petitioner.
Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Corcoran, Chief Special Master:

       On May 9, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as the result of an influenza (“flu”) vaccine. Petition at 1. The
case was assigned to the Special Processing Unit of the Office of Special Masters.

        On October 23, 2018, a ruling on entitlement was issued, finding petitioner
entitled to compensation for her injury. On October 7, 2019, respondent filed a proffer
on award of compensation (“Proffer”) indicating petitioner should be awarded
$142,725.79. This amount includes damages for pain and suffering ($135,000.00), past

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:17-vv-00625-UNJ Document 78 Filed 12/05/19 Page 2 of 4



lost wages ($3,454.57), and past unreimbursed expenses ($4,271.22) and represents
all elements of compensation to which petitioner is entitled. Proffer at 1. In the Proffer,
respondent represented that petitioner agrees with the proffered award. Id. Based on
the record as a whole, the undersigned finds that petitioner is entitled to an award as
stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $142,725.79 in the form of a check payable to
petitioner, Janine King. This amount represents compensation for all damages that
would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
               Case 1:17-vv-00625-UNJ Document 78 Filed 12/05/19 Page 3 of 4



               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

    JANINE KING,

                          Petitioner,
                                                        No. 17-625V
          v.                                            Special Master Dorsey (SPU)
                                                        ECF
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                          Respondent.


                RRESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.        Compensation for Vaccine Injury-Related Items

          On October 22, 2018, respondent filed a Rule 4(c) Report conceding that petitioner is

entitled to vaccine compensation for her bursitis that was caused-in-fact by the flu vaccine she

received on October 3, 2014. A Ruling on Entitlement, adopting respondent’s recommendation,

was issued the next day, on October 23, 2018.

          Based upon the evidence of record, respondent proffers that petitioner should be awarded

$142,725.79. This is comprised of pain and suffering ($135,000.00), past lost wages

($3,454.57), and past unreimbursed expenses ($4,271.22), and represents all elements of

compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). 1 Petitioner

agrees.




1
  Should Petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief.


                                                  1
            Case 1:17-vv-00625-UNJ Document 78 Filed 12/05/19 Page 4 of 4



II.       Form of the Award

          Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $142,725.76 in the form of a check payable to petitioner. 2

Petitioner agrees.

                                                        Respectfully submitted,

                                                        JOSEPH H. HUNT
                                                        Assistant Attorney General

                                                        C. SALVATORE D’ALESSIO
                                                        Acting Director
                                                        Torts Branch, Civil Division

                                                        CATHARINE E. REEVES
                                                        Deputy Director
                                                        Torts Branch, Civil Division

                                                        ALEXIS B. BABCOCK
                                                        Assistant Director
                                                        Torts Branch, Civil Division

                                                        /s/ Adriana Teitel
                                                        ADRIANA TEITEL
                                                        Trial Attorney
                                                        Torts Branch, Civil Division
                                                        U.S. Department of Justice
                                                        P.O. Box 146, Benjamin Franklin Station
                                                        Washington, DC 20044-0146
                                                        Tel: (202) 616-3677


Dated: October 7, 2019




2
    Petitioner is a competent adult, therefore evidence of guardianship is not required in this case.


                                                    2
